Title: To Thomas Jefferson from Willink & Van Staphorst, 25 February 1788
From: Willink & Van Staphorst
To: Jefferson, Thomas



Amsterdam 25 February 1788

We had the honor to address your Excellency the 31 Ulto. to which agreeable to your information thro’ Mr. Jacob Van Staphorst, We expect your Answer after Mr. Adams shall have transmitted his Sentiments upon the Proposal we forwarded to the Board of Treasury. We flatter ourselves there will be no unnecessary Delay in this and that you will authorize us to carry into execution, the only feasible Plan to consolidate permanently the Credit of the United States, actually in a most critical Situation, and since the two principal Money Brokers complain very heavily that the ƒ51,000 Guilders due at H. Fizeaux & Co. are not reimbursed, urging us to it in the strongest manner. Equally impressed as they can be of the Importance of effecting it, We dare not comply, until We have Your Excellency’s approbatory Reply to our last Letter; as such partial Payment would be of no Service, unless We can secure the discharge of the June Interest, and this depending solely upon Your Excellency, We shall wait Your Decision.  Should the Proposal contrary to our sanguine expectation be rejected, It will be our Duty to reserve all the Money possible, to face the June Interest. Punctuality in the Loan raised by us being the main and most interesting Object; To which the Reimbursement of the ƒ51 M due at Fizeaux & Co. and every other disposal of Congress except in favor of your Excellency must give way not-withstanding the Discredit that may attend, and even their Insufficiency to supply us wherewithal to pay the June interest of ƒ270,000.
We crave your Excellency’s speedy Answer, for our Government and have the honor to be very respectfully Your Excellency’s Most obedient and very humble Servants,

Wilhem & Jan WillinkNics. & Jacob van Staphorst

